Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-7-2008

Inge v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2055




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Inge v. Atty Gen USA" (2008). 2008 Decisions. Paper 402.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/402


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-2055


                              INGE, NO GIVEN NAME,
                              a/k/a Alberta Eufenia Inge,
                                                  Petitioner
                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES


                   PETITION FOR REVIEW OF A DECISION OF
                    THE BOARD OF IMMIGRATION APPEALS
                            Agency No. A97-965-154
                         Immigration Judge: R. K. Malloy


                      Submitted Under Third Circuit LAR 34.1(a)
                                    May 8, 2008


         Before: BARRY, STAPLETON, Circuit Judges, and RESTANI,* Judge

                            (Opinion Filed: October 7, 2008)


                                       OPINION




*
 Honorable Jane A. Restani, Chief Judge, U.S. Court of International Trade, sitting by
designation.
BARRY, Circuit Judge

       Alberta Eufenia Inge1 is a Chinese Christian woman and a citizen of Indonesia.

She arrived in the United States on December 18, 2002 as a non-immigrant visitor. On

October 29, 2003, she timely filed an application seeking asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Inge was

interviewed by an immigration officer and then served with a Notice to Appear charging

her with being an alien subject to removal.

       Inge conceded her removability before an immigration judge (“IJ”), who

conducted a hearing on her application on August 11, 2005. Inge testified that while

living in Indonesia she had never been physically harmed on account of her ethnicity or

religion and that she had never been prevented from practicing Catholicism. Nonetheless,

she claimed that if she were returned to Indonesia, she would be persecuted on account of

her ethnicity and religion. This was so, she argued, because there exists in Indonesia a

pattern or practice of persecution of Chinese Christians generally. Inge offered in support

of her argument the U.S. State Department reports for Indonesia from 2001, 2003, and

2004, and the reports and testimony of two experts who argued essentially that the

mistreatment of Chinese Christians in Indonesia has worsened with time.

       At the conclusion of the hearing, the IJ denied Inge’s claims for relief. The IJ

reasoned that based on Inge’s admission that she had not suffered any physical harm in



1
  According to her brief, this is petitioner’s Baptismal name. She has no first name by
birth.

                                              2
Indonesia, she failed to establish past persecution, and that her claims for relief must,

therefore, be based solely on her purported fear of future persecution. On that point, the

IJ held that while there was sufficient evidence in the record, including the affidavits of

Inge’s two experts, “that there are some inter-religious tensions in Indonesia,” Inge’s

claimed fear of future persecution was “purely speculative.” (J.A. 12.) Indeed, the IJ

found that the Indonesian government had, in fact, been taking steps to curtail violence

against Chinese Christians.

         Inge appealed the IJ’s decision to the Board of Immigration Appeals (“BIA”),

which affirmed in an order dated March 8, 2007.2 The BIA rejected Inge’s argument that

the IJ failed to consider the affidavits submitted by her two experts, noting that she

expressly cited them in her opinion. The BIA went on to find that the two affidavits were

in conflict with the 2004 State Department Report for Indonesia. Based on this Report,

which the BIA found to be more persuasive than Inge’s expert evidence, the BIA held

that the threat of harm to Chinese Christians living in Indonesia was not so great as to

amount to a pattern or practice of persecution.

         We have jurisdiction to review a final order of removal under 8 U.S.C. §

1252(a)(1). Pierre v. Atty. Gen., 528 F.3d 180, 184 (3d Cir. 2008) (en banc). Where, as

here, the BIA does not merely adopt an IJ’s opinion but instead renders its own decision,

we review the decision of the BIA. We review the BIA’s conclusions regarding a




2
    Inge did not appeal the denial of her CAT claim.

                                              3
petitioner’s claim of a well-founded fear of persecution under the deferential substantial

evidence standard. Wong v. Atty. Gen., 536 F.3d 225, 230-31 (3d Cir. 2008).

       Inge’s sole argument on appeal is that the record compels a finding that there is a

pattern or practice of persecution against Chinese Christians living in Indonesia and that,

therefore, she has satisfied her burden of demonstrating a threat to her life or freedom for

purposes of her asylum and withholding of removal claims. See 8 C.F.R. §

1208.16(b)(2)(i).3 Inge’s argument is unavailing. The BIA’s determination that there is

not a pattern or practice of persecution against Chinese Christians living in Indonesia was

based on the fact that the 2004 State Department Report for Indonesia, which noted a

decline in discrimination and harassment against Chinese Christians in Indonesia, was

more persuasive than Inge’s expert evidence. Indeed, we recently held in Wong that the

2003 and 2004 State Department reports for Indonesia do not document a pattern or

practice of persecution of Chinese Christians in Indonesia, and specifically noted that the

2004 Report found that “discrimination and harassment of ethnic Chinese Indonesians

declined compared with previous years.” 536 F.3d at 233 (internal quotation omitted).

Because substantial evidence supports the decision of the BIA, we will deny Inge’s

petition for review.4
3
  Neither before the BIA nor in her brief on appeal did Inge argue past persecution.
However, in a supplemental memorandum submitted at our request following the decision
in Wong, she invites us to conclude that she suffered past persecution, “the main issue
here” (Memo. at 2). Wong did not address past persecution and perhaps that is why it has
now become “the main issue.” We decline the invitation.
4
  As we held in Wong, “[w]here . . . a petitioner has not met her burden of proof with
respect to asylum, the petitioner is also not eligible for withholding of removal.” 539 F.3d
4
at 236-37.

             5